
	

113 HR 4229 IH: Venezuelan Liberty and Democratic Solidarity Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4229
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Ms. Ros-Lehtinen (for herself, Mr. Diaz-Balart, Mr. Sires, Mr. Salmon, Ms. Wasserman Schultz, Mr. DeSantis, Mr. Deutch, Mr. Garcia, Mr. Bilirakis, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To seek international sanctions against the Government of Venezuela with respect to foreign persons
			 responsible for or complicit in ordering, controlling, or otherwise
			 directing, the commission of serious human rights abuses against citizens
			 of Venezuela, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Venezuelan Liberty and Democratic Solidarity Act.
		2.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Affairs of the House of Representatives; and
				(B)the Committee on Foreign Relations of the Senate.
				(2)Sensitive technology
				(A)In generalThe term sensitive technology means hardware, software, telecommunications equipment, or any other technology that the President
			 determines is to be used specifically to—
					(i)restrict the free flow of unbiased information; or
					(ii)disrupt, monitor, or otherwise restrict freedom of speech.
					(B)ExceptionThe term sensitive technology does not include information or informational materials the exportation of which the President
			 does not have the authority to regulate.
				3.FindingsCongress finds the following—
			(1)On February 12, 2014, also known in Venezuela as the National Youth Day, students began protesting
			 in several cities against Venezuelan leader Nicolás Maduro’s inability to
			 stem violent crime, his undemocratic actions, and a rapidly deteriorating
			 economy marked by high inflation and shortages of consumer goods.
			(2)On February 12, 2014, a judge issued an arrest warrant for Leopoldo López, leader of the opposition
			 party Voluntad Popular, for unfounded allegations in connection with the
			 student protests.
			(3)On February 17, 2014, the Government of Venezuela notified the United States Department of State
			 that it had declared 3 consular officers at the United States Embassy in
			 Venezuela personae non gratae.
			(4)On February 18, 2014, opposition leader Leopoldo López turned himself in to Venezuelan authorities,
			 was arrested, and unjustly charged with criminal incitement, conspiracy,
			 arson, and intent to damage property.
			(5)Leopoldo López is currently being held in a prison at a military facility.
			(6)Nongovernmental human rights organizations have alleged that the charges brought against Leopoldo
			 López appear to be a politically motivated attempt to silence dissent in
			 the country.
			(7)As of March 13, 2014, there have been 24 people killed, over 100 injured, and many persons unjustly
			 detained in relation to pro-democracy demonstrations throughout Venezuela.
			(8)On February 19, 2014, President Obama criticized the Government of Venezuela for arresting
			 protesters, called for their release, and urged the government to focus on
			 the legitimate grievances of the Venezuelan people.
			(9)According to the Department of State’s Country Reports on Human Rights Practices for 2013 for
			 Venezuela, The principal human rights abuses reported during the year included corruption, politicization in
			 the judicial system, and government actions to impede freedom of
			 expression and restrict freedom of the press. The government did not
			 respect judicial independence or permit judges to act according to the law
			 without fear of retaliation. The government used the judiciary to
			 intimidate and selectively prosecute political, union, business, and civil
			 society leaders who were critical of government policies or actions. The
			 government harassed and intimidated privately owned television stations,
			 other media outlets, and journalists throughout the year, using threats,
			 fines, property seizures, targeted regulations, arrests, and criminal
			 investigations and prosecutions..
			(10)According to the Department of State’s Country Reports on Human Rights Practices for 2013 for
			 Venezuela, The following human rights problems were reported by NGOs, the media, and in some cases the
			 government itself: unlawful killings, including summary killings by police
			 elements; torture and other cruel, inhumane, or degrading treatment; harsh
			 and life-threatening prison conditions and lack of due process rights that
			 contributed to widespread violence, riots, injuries, and deaths in
			 prisons; inadequate juvenile detention centers; arbitrary arrests and
			 detentions; corruption and impunity in police forces; political prisoners;
			 interference with privacy rights; corruption at all levels of government;
			 threats against domestic NGOs; violence against women; anti-Semitism in
			 the official media; trafficking in persons; violence based on sexual
			 orientation and gender identity; and restrictions on workers’ right of
			 association..
			(11)According to Freedom House’s Freedom in the World report of 2013 on Venezuela, Nicolás Maduro, further weakened the independent media, reduced the opposition’s ability to serve
			 as a check on government policy, and made threats to civil society groups..
			4.Actions at the Organization of American StatesThe Secretary of State shall direct the United States Permanent Representative to the Organization
			 of American States to use the voice, vote, and influence of the United
			 States at the Organization of American States to defend and protect the
			 Inter-American Democratic Charter, and strengthen the independent
			 Inter-American Commission on Human Rights to advance the protection of
			 human rights throughout the Western Hemisphere, especially in Venezuela.
		5.Imposition of sanctions on certain persons who are responsible for or complicit in human rights
			 abuses committed against citizens of Venezuela or their family members
			(a)In generalThe President shall impose sanctions described in subsection (c) with respect to each person on the
			 list required by subsection (b).
			(b)List of persons who are responsible for or complicit in certain human rights abuses
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to
			 the appropriate congressional committees a list of persons who are
			 officials of the Government of Venezuela or persons acting on behalf of
			 the Government of Venezuela, who the President determines, based on
			 credible evidence, are responsible for or complicit in, or responsible for
			 ordering, controlling, or otherwise directing, the commission of serious
			 human rights abuses against citizens of Venezuela or their family members.
				(2)Updates of listThe President shall transmit to the appropriate congressional committees an updated list under
			 paragraph (1)—
					(A)not later than 180 days after the date of the enactment of this Act; and
					(B)as new information becomes available.
					(3)Public availabilityThe list required under paragraph (1) shall be made available to the public and posted on the Web
			 sites of the Department of the Treasury and the Department of State.
				(4)Consideration of data from other countries and nongovernmental organizationsIn preparing the list required under paragraph (1), the President may consider credible data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Venezuela, that monitor the human rights abuses
			 of the Government of Venezuela.
				(c)Sanctions describedThe sanctions described in this subsection are ineligibility for a visa to enter the United States
			 and sanctions pursuant to the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.), including blocking of property and restrictions
			 or prohibitions on financial transactions and the exportation and
			 importation of property, subject to such regulations as the President may
			 prescribe, including regulatory exceptions to permit the United States to
			 comply with the Agreement between the United Nations and the United States
			 of America regarding the Headquarters of the United Nations, signed June
			 26, 1947, and entered into force November 21, 1947, and other applicable
			 international obligations.
			(d)Termination of sanctionsThe provisions of this section shall terminate on the date on which the President determines and
			 certifies to the appropriate congressional committees that Venezuela has—
				(1)unconditionally released all political prisoners and opposition leaders;
				(2)ceased violence, unlawful detention, torture, and abuse of its citizens;
				(3)cooperated fully with an independent investigation into the killings, arrests, and abuse of
			 peaceful political activists and prosecuted the individuals responsible
			 for such killings, arrests, and abuse; and
				(4)ceased infringing on freedom of expression and attacking independent media.
				6.Imposition of sanctions with respect to the transfer of goods or technologies to Venezuela that are
			 likely to be used to commit human rights abuses
			(a)In generalThe President shall impose sanctions described in section 5(c) with respect to each person on the
			 list required under subsection (b) of this section.
			(b)List
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to
			 the appropriate congressional committees a list of persons who the
			 President determines have knowingly engaged in an activity described in
			 paragraph (2) on or after such date of enactment.
				(2)Activity described
					(A)In generalA person engages in an activity described in this paragraph if the person—
						(i)transfers, or facilitates the transfer of, goods or technologies described in subparagraph (C) to
			 Venezuela, any entity organized under the laws of Venezuela, or any
			 national of Venezuela, for use in or with respect to Venezuela; or
						(ii)provides services (including services relating to hardware, software, and specialized information,
			 and professional consulting, engineering, and support services) with
			 respect to goods or technologies described in subparagraph (C) after such
			 goods or technologies are transferred to Venezuela.
						(B)Applicability to contracts and other agreementsA person engages in an activity described in subparagraph (A) without regard to whether the
			 activity is carried out pursuant to a contract or other agreement entered
			 into before, on, or after the date of the enactment of this Act.
					(C)Goods or technologies describedGoods or technologies described in this subparagraph are goods or technologies that the President
			 determines are likely to be used by the Government of Venezuela or any of
			 the agencies or instrumentalities of the Government of Venezuela (or by
			 any other person on behalf of the Government of Venezuela or any of such
			 agencies or instrumentalities) to commit serious human rights abuses
			 against the people of Venezuela, including—
						(i)firearms or ammunition (as such terms are defined in section 921 of title 18, United States Code),
			 rubber bullets, police batons, pepper or chemical sprays, stun grenades,
			 electroshock weapons, tear gas, water cannons, or surveillance technology;
			 or
						(ii)sensitive technology (as defined in section 2(3)).
						(3)Special rule to allow for termination of sanctionable activityThe President shall not be required to include a person on the list required under paragraph (1) if
			 the President certifies in writing to the appropriate congressional
			 committees that—
					(A)the person is no longer engaging in, or has taken significant verifiable steps toward stopping, the
			 activity described in paragraph (2) for which the President would
			 otherwise have included the person on the list; and
					(B)the President has received reliable assurances that such person will not knowingly engage in any
			 activity described in such paragraph (2) in the future.
					(4)Updates of listThe President shall transmit to the appropriate congressional committees an updated list under
			 paragraph (1)—
					(A)not later than 180 days after the date of the enactment of this Act; and
					(B)as new information becomes available.
					(5)Form of list; public availability
					(A)FormThe list required under paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.
					(B)Public availabilityThe unclassified portion of the list required under paragraph (1) shall be made available to the
			 public and posted on the Web sites of the Department of the Treasury and
			 the Department of State.
					7.Imposition of sanctions with respect to persons who engage in censorship or other related
			 activities against citizens of Venezuela
			(a)In generalThe President shall impose sanctions described in section 5(c) with respect to each person on the
			 list required under subsection (b) of this section.
			(b)List of persons who engage in censorship
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to
			 the appropriate congressional committees a list of persons who the
			 President determines have engaged in censorship or other activities with
			 respect to Venezuela that—
					(A)prohibit, limit, or penalize the exercise of freedom of expression or assembly by citizens of
			 Venezuela; or
					(B)limit access to print or broadcast media, including the facilitation or support of intentional
			 frequency manipulation by the Government of Venezuela or an entity owned
			 or controlled by the Government of Venezuela that would jam or restrict an
			 international signal.
					(2)Updates of listThe President shall transmit to the appropriate congressional committees an updated list under
			 paragraph (1)—
					(A)not later than 180 days after the date of the enactment of this Act; and
					(B)as new information becomes available.
					(3)Form of list; public availability
					(A)FormThe list required under paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.
					(B)Public availabilityThe unclassified portion of the list required under paragraph (1) shall be made available to the
			 public and posted on the Web sites of the Department of the Treasury and
			 the Department of State.
					8.Statement of policy on reduction in importation of petroleum and petroleum products of Venezuelan
			 origin
			(a)FindingsCongress finds the following:
				(1)On May 24, 2011, the United States Government decided to impose sanctions on the state-owned oil
			 company of Venezuela called Petroleos de Venezuela (PDVSA) under the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), for
			 delivering at least two cargoes of reformate to Iran between December 2010
			 and March 2011, worth approximately $50,000,000.
				(2)In 2012, Venezuela was the fourth largest foreign supplier of crude oil to the United States.
				(3)In 2012, the United States imported less barrels of total crude oil than in 2005.
				(4)According to the U.S. Energy Information Administration, the United States imported approximately
			 24,000 barrels per day from Venezuela in 2013, compared to 29,000 barrels
			 per day in 2012, a 17 percent decrease, and imports from Venezuela have
			 fallen by nearly half since 2004.
				(b)Statement of policyIt should be the policy of the United States to reduce petroleum imports from Venezuela in order to
			 prevent its leader Nicolás Maduro from using the profits from the sale of
			 petroleum to fund his regime’s oppression and human rights violations
			 against the people of Venezuela, and to continue the existing downward
			 trend of petroleum imports from Venezuela.
			9.Comprehensive strategy to promote Internet freedom and access to informationNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in
			 consultation with heads of other Federal departments and agencies, as
			 appropriate, shall submit to the appropriate congressional committees a
			 comprehensive strategy to—
			(1)assist the people Venezuela to produce, access, and share information freely and safely via the
			 Internet;
			(2)increase the capabilities and availability of secure mobile and other communications through
			 connective technology among human rights and democracy activists in
			 Venezuela;
			(3)provide resources for digital safety training for media and academic and civil society
			 organizations in Venezuela;
			(4)increase emergency resources for the most vulnerable human rights advocates seeking to organize,
			 share information, and support human rights in Venezuela;
			(5)expand surrogate radio, television, live stream, and social network communications inside
			 Venezuela;
			(6)expand activities to safely assist and train human rights, civil society, and democracy activists
			 in Venezuela to operate effectively and securely;
			(7)expand access to proxy servers for democracy activists in Venezuela; and
			(8)discourage telecommunications and software companies from facilitating Internet censorship by the
			 Government of Venezuela.
			10.Comprehensive strategy to ensure that Venezuela will uphold democratic principlesNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a comprehensive
			 strategy to ensure that the Government of Venezuela will uphold—
			(1)free, fair, and transparent elections—
				(A)conducted under the supervision of internationally recognized observers; and
				(B)in which—
					(i)opposition parties were permitted ample time to organize and campaign for such elections; and
					(ii)all candidates were permitted full access to the media;
					(2)are showing respect for the basic civil liberties and human rights of the citizens of Venezuela;
			(3)are substantially moving toward a market-oriented economic systems based on the right to own and
			 enjoy property;
			(4)are committed to making constitutional changes that would ensure regular free and fair elections
			 and the full enjoyment of basic civil liberties and human rights by the
			 citizens of Venezuela; and
			(5)have made demonstrable progress in establishing independent judiciaries and electoral councils.
			11.Statement of policy on political prisonersIt shall be the policy of the United States—
			(1)to support efforts to research and identify prisoners of conscience and cases of human rights
			 abuses in Venezuela;
			(2)to offer refugee status or political asylum in the United States to political dissidents in
			 Venezuela if requested and consistent with the laws and national security
			 interests of the United States;
			(3)to offer to assist, through the United Nations High Commissioner for Refugees, with the relocation
			 of such political prisoners to other countries if requested, as
			 appropriate and with appropriate consideration for the national security
			 interests of the United States; and
			(4)to publicly call for the release of Venezuelan country dissidents by name and raise awareness with
			 respect to individual cases of Venezuelan country dissidents and prisoners
			 of conscience, as appropriate and if requested by the dissidents or
			 prisoners themselves or their families.
			12.Support for civil society in Venezuela
			Of the amounts authorized to be appropriated for environmental programs in Ecuador by the United
			 States Agency for International Development, $3,000,000 shall be made
			 available for assistance to civil society in Venezuela.
		
